[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Parker Bey v. Loomis, Slip Opinion No. 2020-Ohio-1463.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-1463
 THE STATE EX REL. PARKER BEY, APPELLANT, v. LOOMIS ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State ex rel. Parker Bey v. Loomis, Slip Opinion No.
                                     2020-Ohio-1463.]
Mandamus—Public-records requests—Inmate’s records request not moot—Court
        of appeals’ dismissal of complaint reversed and cause remanded.
    (No. 2019-1240—Submitted February 11, 2020—Decided April 16, 2020.)
               APPEAL from the Court of Appeals for Trumbull County,
                           No. 2019-T-0035, 2019-Ohio-3446.
                                     _______________
        Per Curiam.
        {¶ 1} Appellant, Vincent El Alan Parker Bey, appeals the judgment of the
Eleventh District Court of Appeals dismissing his complaint for a writ of
mandamus against appellees, Trumbull Correctional Institution and Julie Loomis
(collectively, “TCI”), the assistant to the warden. We reverse the court of appeals’
judgment and remand the case for further proceedings consistent with this opinion.
                            SUPREME COURT OF OHIO




                                     Background
       {¶ 2} While incarcerated at the Trumbull Correctional Institution, Parker
Bey submitted a handwritten public-records request to appellees. He sent the
request by certified mail on March 5, 2019, and asked for copies of (1) “the legal
mail log for the months of January [and] February of 2019” and (2) “the dates and
times that the institutional inspector (Ms. Fredericks) ma[de] rounds in the housing
units” for the months of December 2018 through February 2019. Loomis received
the request on March 8.
       {¶ 3} On April 11, 2019, Parker Bey received Loomis’s response, which
provided copies of the portions of the requested legal-mailroom logs in which
Parker Bey’s name appeared. In her cover letter, Loomis stated that the mailroom
logs “will satisfy all requests made for records that have been received by this
office.”   Citing Ohio Adm.Code 5120-9-49(B)(1) and R.C. 149.43(A)(1)(v),
Loomis explained that she was prohibited from providing copies of nonpublic
records, but she did not expressly mention the second part of Parker Bey’s request.
       {¶ 4} Parker Bey filed a complaint for a writ of mandamus in the Eleventh
District on June 24, 2019, seeking to compel TCI to provide him with the rest of
the records he had requested—i.e., “the dates and times that the institutional
inspector (Ms. Fredericks) ma[de] rounds in the housing units” for the months of
December 2018 through February 2019. Parker Bey also sought an award of
statutory damages and court costs.
       {¶ 5} The court of appeals granted TCI’s motion to dismiss, determining
that Parker Bey’s complaint was moot because he had already received all the
requested records to which he was entitled. The court also denied Parker Bey’s
request for statutory damages and court costs.
                                  Legal Analysis
       {¶ 6} We review de novo the dismissal of a mandamus complaint under
Civ.R. 12(B)(6). State ex rel. Brown v. Nusbaum, 152 Ohio St. 3d 284, 2017-Ohio-




                                         2
                                January Term, 2020




9141, 95 N.E.3d 365, ¶ 10. Dismissal is appropriate only if it “appear[s] beyond
doubt from the complaint that the relator can prove no set of facts warranting relief,
after all factual allegations of the complaint are presumed true and all reasonable
inferences are made in the relator’s favor.” State ex rel. Zander v. Judge of Summit
Cty. Common Pleas Court, 156 Ohio St. 3d 466, 2019-Ohio-1704, 129 N.E.3d 401,
¶ 4.
        {¶ 7} In concluding that Parker Bey’s public-records claim is moot, the
court of appeals relied on documents attached to Loomis’s motion to dismiss.
Attached to the motion was a declaration and two letters that Loomis referred to in
her declaration, Exhibits A and B. Exhibit A is an undated and unsigned letter that
Loomis purportedly wrote to Parker Bey indicating that she needed additional
information from him to process the second part of his public-records request.
Parker Bey attests that he never received this letter. Exhibit B is a copy of Loomis’s
April 11, 2019 letter to Parker Bey that is signed by both Parker Bey and Loomis.
With regard to the second part of Parker Bey’s request, Loomis stated in the undated
letter as follows: “I am not required to conduct research for your request. There are
10 blocks, each with a 24 hour visit log and you are requesting 3 months of copies.
Is there a specific block(s) you are requesting? Please advise so I may proceed with
this item in the letter.”
        {¶ 8} Contrary to the court of appeals’ determination, the undated letter
unambiguously indicates that Parker Bey’s request is not moot, because Loomis
was requesting additional information so that she could locate the relevant
documents. Accordingly, the court of appeals erred when it concluded that Parker
Bey’s claim is moot. TCI has provided no evidence demonstrating that it complied
with the second part of Parker Bey’s records request.
        {¶ 9} The court of appeals also denied Parker Bey’s request for statutory
damages and court costs. Under the version of R.C. 149.43(C)(2) in effect when
Parker Bey made his request, statutory damages were available if the request was




                                          3
                             SUPREME COURT OF OHIO




made by hand delivery, electronic submission, or certified mail. 2018 Sub.H.B.
No. 34. Because Parker Bey sent his request by certified mail, he may be entitled
to statutory damages if the court of appeals, on remand, determines that Loomis
failed to timely or fully respond to his request.            Under former R.C.
149.43(C)(3)(a)(i), if the court of appeals grants a writ of mandamus with respect
to the second part of Parker Bey’s records request on remand, he will also be
entitled to an award of court costs.
       {¶ 10} Parker Bey also argues that the court of appeals erred when it granted
Loomis’s motion to dismiss without converting it into a motion for summary
judgment and giving appropriate notice to the parties. However, we decline to rule
on this alleged error, in light of our conclusion that the appellate court erred in
dismissing Parker Bey’s public-records mandamus complaint.
                                                                Judgment reversed
                                                              and cause remanded.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Vincent El Alan Parker Bey, pro se.
       Dave Yost, Attorney General, and Jared S. Yee, Assistant Attorney General,
for appellees.
                               _________________




                                         4